438 F.2d 1238
Jack Virgil CAFFEY, Appellant,v.Harold R. SWENSON, Warden, Missouri State Penitentiary, Jefferson City, Missouri, Appellee.
No. 20553.
United States Court of Appeals, Eighth Circuit.
March 31, 1971.

Appeal from the United States District Court for the Western District of Missouri; William J. Becker, Chief Judge.
Jack Virgil Caffey, pro se.
John C. Danforth, Atty. Gen., and Kenneth M. Romines, Asst. Atty. Gen., for appellee.
Before MATTHES, Chief Judge, and VAN OOSTERHOUT and LAY, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order, 318 F. Supp. 704, of the United States District Court for the Western District of Missouri denying appellant's petition for a writ of habeas corpus under 28 U.S.C. § 2254. A certificate of probable cause to appeal was granted by the district court.


2
Appellant was found guilty by a jury in the Circuit Court of Greene County, Missouri, of possession of burglary tools. Section 560.115 RSMo 1959, V.A.M.S. Upon a finding of a prior felony conviction by the court, appellant was sentenced to 3 years in the custody of the Department of Corrections. Sections 560.115, 556.280 RSMo 1959, V.A.M.S. The judgment of conviction was affirmed on appeal by the Missouri Supreme Court. State v. Caffey, 436 S.W.2d 1 (Mo.1969). A subsequent motion to vacate the judgment of conviction and sentence under Missouri Supreme Court Rule 27.26, V.A. M.R., was denied by the state circuit court, and the denial was affirmed on appeal. Caffey v. State, 454 S.W.2d 518 (Mo.1970).


3
Appellant sought habeas relief in the district court on the ground that the burglary tools which formed the basis of his conviction should not have been admitted into evidence at his trial, asserting they were seized in a search that was unlawful because incident to an arrest made without probable cause. The identical contention was determined adversely to appellant by the Missouri Supreme Court in both the direct appeal from his judgment of conviction and in the appeal from denial of his Rule 27.26 motion.


4
The district court independently reviewed the facts which were adduced in the state court hearing on appellant's pre-trial motion to suppress the burglary tools from evidence, and also approved the facts as found by the Missouri Supreme Court in State v. Caffey, 436 S.W.2d 1 (Mo.1969). In two detailed and exhaustive orders denying habeas relief, the district court concluded that the arrest was made with probable cause and that the search incident to the arrest was lawful.


5
Appellant contends that the record does not support the district court's finding of probable cause for arrest and that the court did not properly apply federal standards in reaching its conclusion. We find no merit to these contentions.


6
Upon a careful examination of the record we are convinced that the district court properly denied the petition for habeas relief. Accordingly, we affirm on the basis of the district court's well-reasoned orders denying the petition for habeas corpus and the motion for rehearing of that petition.